Exhibit 10.1 Georgia Department of Community Health 2 Peachtree Street, NW Atlanta, GA 30303-3159 Rhonda M. Medows, MD, Commissioner Sonny Perdue, Governor www.dch.georgia.gov June 14, 2007 Sent Via: Certified Mail; Return Receipt Requested David McNichols Peach State Health Plan, Inc. 3200 Highland Pkwy., SE Suite300 Smyrna, GA 30303 RE: NOTICE OF RENEWAL FOR FISCAL YEAR 2008 (Revised) Contract# 0653 Medicaid Managed Care Dear Mr.McNichols: This letter serves as written notice that the Department of Community Health (hereinafter “DCH” or the “Department”) is exercising its option to renew the above-referenced contract for an additional State fiscal year, subject to the terms and conditions of the underlying contract (the “Contract”) and any applicable subsequent amendments. The Contract, as renewed, shall terminate on June30, 2008. All terms and conditions of the contract, including reimbursement, shall remain as stated in the original contract and any amendments thereto. Enclosed is an additional copy of this letter. Please sign both copies where indicated retaining one for your files and returning the other via fax and mail before close of business June 29, 2007 to: Georgia Department of Community Health Contract Administration 2 Peachtree Street 40th Floor Atlanta, Georgia 30303-3159 Fax: (404)463-0663 Please contact me at (404) 463-1930 or via email at bshepard @dch.ga.gov should you have any questions or require additional information. We look forward to continuing with your contract in Fiscal Year 2008. Sincerely, /s/ Barry Shepard Barry Shepard Contract Specialist BS/wc cc:Charemon Grant, Esq. General Counsel File Signature of Acceptance: We, Peach State Health Plan, do hereby acknowledge the renewal of our contract, Peach State Health Plan, Inc Contract #0653 and agree to the renewal terms as heretofore stated by the duly authorized signature below: /s/ Christopher D. Bowers 6/26/07 Authorized Signature Date
